Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Annaly Capital Management, Inc. (the “Company”) and Anthony C. Green (the
“Executive”) as of February 12, 2020.

WHEREAS, the Company desires to employ the Executive and the Executive desires
to accept such employment with the Company.

WHEREAS, the Company has entered into an internalization agreement, dated as of
the date hereof, by and among (i) the Company, (ii) AMCO Acquisition LLC, a
Delaware limited liability company and direct, wholly-owned subsidiary of the
Company, (iii) AMCO Holding Management Company LLC, a Delaware limited liability
company (“HoldCo”), (iv) the members of HoldCo (the “HoldCo Members”), (v) AMCO
OpCo Holding Company LLC, a Delaware limited liability company (“OpCo
Holdings”), (vi) AMCO LP Holding Company LP, a Delaware limited partnership
(“ALP”), (vii) AMCO Manager Holdings LLC, a Delaware limited liability company
(“AMH”), and (viii) Annaly Management Company LLC, a Delaware limited liability
company (“Manager” and, together with OpCo Holdings, ALP and AMH, the “Manager
Entities”) pursuant to which the Company will become an internally managed
company (the “Internalization”).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

 

1.

Employment.

(a)    Term. The term of this Agreement shall begin upon the closing of the
Internalization (the “Effective Date”), and shall continue until the date the
Company has paid the 2020 Cash Bonus and granted the 2020 Bonus RSU (each as
defined in Section 2(b) below), which shall be no later than March 15, 2021 (the
“Term End Date”), or until the termination of the Executive’s employment, if
earlier. The period commencing on the Effective Date and ending on the date on
which the term of this Agreement terminates is referred to herein as the “Term.”

(b)    Duties. During the Term, the Executive shall serve as the Chief Corporate
Officer and Chief Legal Officer of the Company, with duties consistent with
those currently performed by the Executive for the Manager Entities, and shall
report to the Chief Executive Officer of the Company (the “CEO”). The Executive
shall perform all duties and accept all responsibilities incident to such
position as may be reasonably and lawfully assigned to the Executive by the CEO.
The Executive represents to the Company that the Executive is not subject to or
a party to any employment agreement, noncompetition covenant, or other agreement
that would be breached by, or prohibit the Executive from, executing this
Agreement and performing fully the Executive’s duties and responsibilities
hereunder.

(c)    Best Efforts. During the Term, the Executive shall devote the Executive’s
best efforts and full time and attention to promote the business and affairs of
the Company and its Affiliates, and shall not be engaged in other business
activities. The foregoing shall not be construed as preventing the Executive
from (1) serving on civic, educational, philanthropic or

 

1



--------------------------------------------------------------------------------

charitable boards or committees, or, with the prior written consent of the CEO,
in its sole discretion, on corporate boards, and (2) managing personal
investments; so long as such activities are permitted under the Company’s code
of conduct and employment policies, do not violate the provisions of Section 8
below, and do not interfere or conflict with the Executive’s obligations to the
Company hereunder. The Executive shall provide notice of any activity under
Section 1(c)(1) to the Company.

(d)    Principal Place of Employment. The Executive understands and agrees that
the Executive’s principal place of employment will be in the Company’s offices
located in the New York City metropolitan area and that the Executive will be
required to travel for business in the course of performing the Executive’s
duties for the Company.

(e)    Resignation of Positions. Effective as of the date of any termination of
employment, the Executive shall resign from all Company-related positions,
including as an officer and director of the Company and its parents,
subsidiaries and Affiliates.

2.    Compensation.

(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $750,000, which shall be paid in
installments in accordance with the Company’s normal payroll practices. The
Executive’s Base Salary shall be reviewed annually by the Board of Directors of
the Company (the “Board”) pursuant to the normal performance review policies and
may be increased but not decreased from time to time as the Board deems
appropriate. The Compensation Committee of the Board (the “Compensation
Committee”) may take any actions of the Board pursuant to this Agreement.
Notwithstanding anything to the contrary, any amounts payable by the Company
under this Agreement may be paid through the Company’s direct or indirect wholly
owned subsidiaries, as determined by the Company.

(b)    Incentive Compensation.

(1)    For the 2020 calendar year, the Executive shall receive a minimum annual
cash bonus equal to not less than $2,600,000, which shall be paid to the
Executive in January 2021 (or such other time as the Company pays its annual
2020 bonuses in 2021, but no later than March 15, 2021) (the “2020 Cash Bonus”).
To earn and receive the 2020 Cash Bonus, the Executive must be employed on the
date the 2020 Cash Bonus is paid. The 2020 Cash Bonus received may be greater
based upon performance and other factors in accordance with the Company’s
compensation policies and procedures.

(2)    For the 2020 calendar year, the Executive shall be entitled to receive
long-term incentive compensation consisting of an award of restricted stock
units (“RSUs”) with a value equal to not less than $650,000 (“2020 Bonus RSUs”),
covering a number of shares of common stock of the Company (“Shares”) determined
by dividing $650,000 by the Share Price (as defined below) as of the date of
grant, rounded to the nearest whole number. The 2020 Bonus RSUs shall be granted
under the Company’s then current long term equity incentive plan and the
Company’s standard form of RSU agreement, in each case consistent with the text
of this Agreement and Exhibit A. The 2020 Bonus RSUs shall be granted at the
same time that

 

2



--------------------------------------------------------------------------------

the Company grants its annual equity 2020 awards, which shall be no later than
March 15, 2021. To receive the grant of 2020 Bonus RSUs, the Executive must be
employed on the date the 2020 Bonus RSUs are granted. The 2020 Bonus RSUs
granted may be greater based upon performance and other factors in accordance
with the Company’s compensation policies and procedures. The Compensation
Committee will make all determinations with respect to the 2020 Bonus RSUs in
good faith, in consultation with the CEO, and in compliance with the text of
this Agreement Exhibit A. “Share Price” shall mean the closing price per Share
at the close of regular hours trading on the New York Stock Exchange on the
relevant date.

(3)    At the closing of the Internalization, the Executive shall be entitled to
receive long-term incentive compensation consisting of an award of RSUs with a
value equal to $500,000 (the “Internalization RSUs”), covering a number of
Shares determined by dividing $500,000 by the Share Price as of the date of
grant, rounded to the nearest whole number. The Internalization RSUs shall be
granted under the Company’s then current long term equity incentive plan and the
Company’s standard form of RSU Agreement, in each case consistent with the text
of this Agreement and Exhibit A. The Internalization RSUs shall be granted
promptly upon the closing of the Internalization. To receive the grant of
Internalization RSUs, the Executive must be employed on the date the
Internalization RSUs are granted. The Compensation Committee will make all
determinations with respect to the Internalization RSUs in good faith, in
consultation with the CEO, and in compliance with the text of this Agreement
Exhibit A.

3.    Retirement and Welfare Benefits. During the Term, the Executive shall be
eligible to participate in the health, life insurance, long-term disability,
retirement and welfare benefit plans and programs available to employees of the
Company, pursuant to their respective terms and conditions. Nothing in this
Agreement shall preclude the Company or any Affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date.

4.    Vacation. During the Term, the Executive shall be entitled to vacation
each year and holiday and sick leave at levels commensurate with those provided
to other executives of the Company, in accordance with the Company’s vacation,
holiday and other pay-for-time-not-worked policies.

5.    Business Expenses. The Company shall reimburse the Executive for all
necessary and reasonable travel (which does not include commuting) and other
business expenses incurred by the Executive in the performance of the
Executive’s duties hereunder in accordance with such policies and procedures as
the Company may adopt generally from time to time for executives.

6.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a)    “Affiliate” shall mean any subsidiary of the Company or other entity
under common control with the Company.

(b)    “Release” shall mean a separation agreement and general release of any
and all claims against the Company, its Affiliates, and all related parties
including with respect to all matters arising out of the Executive’s employment
by the Company, and the termination thereof. The Release will be in the form
provided by the Company.

 

3



--------------------------------------------------------------------------------

7.    Section 409A.

(a)    This Agreement is intended to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by section 409A of the Code,
to the extent applicable. Severance benefits under this Agreement are intended
to be exempt from section 409A of the Code under the “short-term deferral”
exception, to the maximum extent applicable, and then under the “separation pay”
exception, to the maximum extent applicable. Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if the
Executive is considered a “specified employee” for purposes of section 409A of
the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A of the Code, and the accumulated amounts shall be paid in a
lump-sum payment within 10 days after the end of the six-month period. If the
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death.

(b)    All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code. For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the Release, directly or indirectly, result in the Executive’s
designating the calendar year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.

(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement be for expenses incurred during the period specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the calendar year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.

 

4



--------------------------------------------------------------------------------

8.    Restrictive Covenants.

(a)    Proprietary Information. At all times, the Executive will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Proprietary Information (defined below) of the Company or an Affiliate,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company or as described in Section 8(c) below, or
unless the Company expressly authorizes such disclosure in writing. “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company and its Affiliates and shareholders,
including but not limited to information relating to financial matters,
investments, budgets, business plans, marketing plans, personnel matters,
business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.

(b)    Reports to Government Entities. Nothing in this Agreement shall prohibit
or restrict the Executive from initiating communications directly with,
responding to any inquiry from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, any agency Inspector General or any other federal, state
or local regulatory authority (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation. The Executive does not need the prior
authorization of the Company to engage in conduct protected by this subsection,
and the Executive does not need to notify the Company that the Executive has
engaged in such conduct. Please take notice that federal law provides criminal
and civil immunity to federal and state claims for trade secret misappropriation
to individuals who disclose trade secrets to their attorneys, courts, or
government officials in certain, confidential circumstances that are set forth
at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

(c)    Inventions Assignment. The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to the Company’s or its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by the Company (“Work Product”) belong to the Company.
The Executive will promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the Term)
to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). If requested
by the Company, the Executive agrees to execute any inventions assignment and
confidentiality agreement that is required to be signed by Company employees
generally.

(d)    Return of Company Property. Upon termination of the Executive’s
employment with the Company for any reason, and at any earlier time the Company
requests, the Executive will deliver to the person designated by the Company all
originals and copies of all documents

 

5



--------------------------------------------------------------------------------

and property of the Company or an Affiliate that is in the Executive’s
possession or under the Executive’s control or to which the Executive may have
access. The Executive will not reproduce or appropriate for the Executive’s own
use, or for the use of others, any property, Proprietary Information or Work
Product.

(e)    Future Cooperation. The Executive agrees that upon the Company’s
reasonable request following the Executive’s termination of employment and
provided such cooperation is not adverse to the Executive’s legal interests, the
Executive shall use reasonable efforts to assist and cooperate with the Company
in connection with the transition of the Executive’s responsibilities, with the
defense or prosecution of any claim with respect to which the Executive may have
knowledge that is made against or by the Company or its Affiliates (other than
by or against the Executive), or in connection with any ongoing or future
investigation by, or any proceeding before, any arbitral, administrative,
regulatory, self-regulatory, judicial, legislative, or other body or agency
involving the Company or any Affiliate. The Company shall pay reasonable
out-of-pocket expenses (including travel expenses) incurred in connection with
providing such assistance. The Company and the Executive agree that, following
the Executive’s termination of employment, the Executive’s cooperation pursuant
to this Section 8(e) shall be at mutually agreed upon times in light of the
Executive’s other professional responsibilities and pursuant to a reasonable
schedule.

9.    Legal and Equitable Remedies.

(a)    Because the Executive’s services are personal and unique and the
Executive has had and will continue to have access to and has become and will
continue to become acquainted with the Proprietary Information of the Company
and its Affiliates, and because any breach by the Executive of any of the
restrictive covenants contained in Section 8 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 8 and any of its provisions by
injunction, specific performance or other equitable relief, without prejudice to
any other rights and remedies that the Company may have for a breach, or
threatened breach, of the restrictive covenants set forth in Section 8.

(b)    The Executive irrevocably and unconditionally agrees that any dispute
arising as to the parties’ rights and obligations hereunder shall be resolved by
confidential binding arbitration in accordance with the rules of the Judicial
Arbitration & Mediation Services, Inc. (JAMS). Such arbitration will take place
in the City of New York. The arbitrator shall be empowered to decide the
arbitrability of all disputes, and shall apply the substantive federal, state,
or local law and statute of limitations governing any dispute submitted to
arbitration and any arbitration demand must be filed within the applicable
limitations period for the claim or claims asserted. In ruling on any dispute
submitted to arbitration, the arbitrator shall have the authority to award only
such remedies or forms of relief as are provided for under the substantive law
governing such dispute. The arbitrator shall issue a written decision that shall
include the essential findings and conclusions on which the decision is based (a
standard award). Each party consents to the jurisdiction of the state of New
York for injunctive, specific enforcement or other relief in aid of the
arbitration proceedings or to enforce judgment of the award in such arbitration
proceeding, but not otherwise. The award entered by the arbitrator shall be
final and binding on all parties to arbitration, and may be entered in any court
of competent jurisdiction. The parties

 

6



--------------------------------------------------------------------------------

shall equally bear all fees and costs unique to the arbitration forum (e.g.,
filing fees, transcript costs and arbitrator’s fees), except as provided
otherwise in statutory claims. The parties shall be responsible for their own
attorneys’ fees and costs, except as provided otherwise in statutory claims. The
parties agree that any dispute between the parties that is determined to be not
subject to arbitration shall be subject to exclusive jurisdiction and venue in
the courts of the City of New York.

10.    Acknowledgement of Satisfaction of All Pre-Employment Conditions.

(a)    Right to Work. For purposes of federal immigration law, the Executive
will be required to provide to the Company documentary evidence of the
Executive’s identity and eligibility for employment in the United States. Such
documentation must be provided to the Company within three days following the
Effective Date, or the Company’s employment relationship with the Executive may
be terminated and this Agreement will be void.

(b)    Verification of Information. By entering into this Agreement, the
Executive warrants that all information provided by the Executive is true and
correct to the best of the Executive’s knowledge, and the Executive expressly
releases all parties from any and all liability for damages that may result from
obtaining, furnishing, collecting or verifying such information, as well as from
the use of or disclosure of such information by the Company or its agents.

11.    Survival. The respective rights and obligations of the parties under this
Agreement (including, but not limited to, under Sections 8 and 9) shall survive
any termination of the Executive’s employment or termination or expiration of
this Agreement to the extent necessary to the intended preservation of such
rights and obligations.

12.    No Mitigation or Set-Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.

13.    Section 280G. In the event of a change in ownership or control under
section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction. No reduction shall be made unless
the reduction would provide the Executive with a greater net after-tax benefit.
The determinations under this Section shall be made as follows:

(a)    The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

7



--------------------------------------------------------------------------------

(b)    Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Executive. Where more than one payment has the same value for
this purpose and they are payable at different times, they will be reduced on a
pro rata basis. Only amounts payable under this Agreement shall be reduced
pursuant to this Section.

(c)    All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the Executive immediately prior to the change-in-ownership or -control
transaction (the “Accounting Firm”). The Accounting Firm shall provide its
determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.

14.    Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

1211 Avenue of the Americas

New York, New York 10036

Attn: Chief Executive Officer

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

15.    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due from the Executive with respect to any payment
received under this Agreement. The Company will use commercially reasonable
efforts to establish a relationship with a broker-dealer to facilitate the sale
of Shares acquired on the vesting or exercise of any equity or equity-based
compensation granted to the Executive by the Company to enable the Executive to
satisfy all applicable withholding taxes due in connection with such vesting or
exercise; provided that if the Company does not establish any such

 

8



--------------------------------------------------------------------------------

relationship, the Executive may satisfy such withholding obligations through an
automatic Share withholding procedure pursuant to which the Company will
withhold, at the time of such vesting or exercise, a portion of the Shares
otherwise deliverable to the Executive upon such vesting or exercise with a fair
market value not exceeding the minimum amount required to be withheld by
applicable law.

16.    Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

17.    Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company may
assign its rights, together with its obligations hereunder, in connection with
any sale, transfer or other disposition of all or substantially all of its
business and assets, and such rights and obligations shall inure to, and be
binding upon, any successor to the business or any successor to substantially
all of the assets of the Company, whether by merger, purchase of stock or assets
or otherwise, which successor shall expressly assume such obligations, and the
Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Section 8, will continue to
apply in favor of the successor.

18.    Company Policies. This Agreement and the compensation payable hereunder
shall be subject to any applicable share trading policies, and other policies
that may be implemented by the Board from time to time with respect to officers
or executives of the Company that do not conflict with this Agreement.

19.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes any and all prior agreements and understandings
concerning the Executive’s employment by the Company and its subsidiaries,
including the Manager Entities, other than (a) any severance rights agreement
entered into or that may be entered into between the Executive and the Company,
(b) all employee retention and severance policies applicable for all employees
of Company, (c) RSU award agreements with respect to the 2020 Bonus RSUs and
Internalization RSUs, and (d) any separate indemnification agreement entered
into between the Company and the Executive and any indemnification obligations
set forth in the Company’s bylaws. This Agreement may be changed only by a
written document signed by the Executive and the Company.

20.    Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this

 

9



--------------------------------------------------------------------------------

Agreement, which can be given effect without the invalid or unenforceable
provision or application, and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.

21.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of New York
without regard to rules governing conflicts of law.

22.    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.

(Signature Page Follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ANNALY CAPITAL MANAGEMENT, INC.

/s/ Thomas Hamilton

Name:   Thomas Hamilton Title:   Chair of the Board of Directors Date:  
February 12, 2020 EXECUTIVE

/s/ Anthony C. Green

Name:   Anthony C. Green Date:   February 12, 2020

 

11



--------------------------------------------------------------------------------

EXHIBIT A

2020 Bonus RSUs

Vesting Date:

 

  •  

One-third on December 31, 2021

 

  •  

One-third on December 31, 2022

 

  •  

One-third on December 31, 2023

Accelerated vesting if (1) Company terminates Executive’s employment during the
Term other than for Cause, (2) Executive’s employment ends during the Term as a
result of death or disability, or (3) Executive resigns for Good Reason during
the Term. Accelerated vesting is subject to Executive signing and not revoking a
Release.

Internalization RSUs

Vesting Date:

 

  •  

One-third on the first anniversary of closing of Internalization

 

  •  

One-third on the second anniversary of closing of Internalization

 

  •  

One-third on the third anniversary of closing of Internalization

Accelerated vesting if (1) Company terminates Executive’s employment during the
Term other than for Cause, (2) Executive’s employment ends during the Term as a
result of death or disability, or (3) Executive resigns for Good Reason during
the Term. Accelerated vesting is subject to Executive signing and not revoking a
Release.

“Cause” and “Good Reason” for purposes of this Exhibit A shall each have the
meanings set forth in the Severance Rights Agreement dated the date hereof
between the parties hereto.

 

12